Citation Nr: 0605980	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-43 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a blood disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




FINDINGS OF FACT

1.  The veteran's service medical records, showing service 
from January 1967 to October 1970, reveal several findings of 
an elevated white blood cell count, but negative test results 
for mononucleosis, tuberculosis, and an autohemolysis 
disorder.

2.  The veteran does not have a current diagnosis of a blood 
disorder.


CONCLUSION OF LAW

A blood disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in February 2004 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the RO stated that "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know."  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 18 Vet. App. at 112.  The veteran 
was notified of the need for a VA examination, and one was 
accorded him in August 2004.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

On several occasions in service between September 1969 and 
December 1969, the veteran had elevated white blood cell 
counts, ranging from 13,600 to 21,500.  However, there were 
also instances in that period that the veteran's white blood 
cell count was within normal limits, ranging from 9,750 to 
11,600.  In September 1969, the veteran reported fatigue, 
insomnia, swollen glands, and proneness to bruising and gum 
bleeding; subsequent tests for mononucleosis, tuberculosis, 
and an autohemolysis disorder were all negative.  On service 
separation, no elevated white blood cell count abnormalities, 
blood disorders, or related diagnoses were noted.

There is no evidence that the veteran currently has a 
diagnosed blood disorder.  Despite private medical records 
which show significantly elevated white blood cell counts in 
March 1987 and April 1990, consequent to episodes of acute 
diverticulitis, VA treatment records from April 2002 to 
December 2002 show white blood cell counts within normal 
limits.  Although on VA examination in August 2004, the 
veteran's white blood cell count was slightly elevated, the 
examiner concluded that it was more likely than not a 
transient finding, due to normal immune system response to an 
infective process.  The VA examiner concluded that the 
veteran's history of elevated white blood cell counts in 
service had resolved by service separation, and that the 
available records did not indicate a chronic blood disease.  

The veteran asserted during his April 2005 video hearing 
before the Board that the instances of elevated white blood 
cell counts began after his return from Vietnam.  Based on 
the evidence of record, this is not in dispute.  However, 
nowhere in the medical evidence of record has a chronic 
disorder been diagnosed.  Accordingly, there is no proof of a 
present disability, and no valid claim presented.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

As there is no current diagnosis of a disability of record, 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a blood disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


